Citation Nr: 1227585	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1972.  Other earlier service is noted but has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

In a November 2009 decision, the Board denied service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the November 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In January 2011, the Board remanded the claim for service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a September 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

This claim was again remanded by the Board in December 2011 for additional development.  After completing additional development, the AMC continued to deny the claim (as reflected in an April 2012 SSOC), and returned this matter to the Board for further appellate consideration.  

In the January 2011 and December 2011 remands, the Board noted that the issues of entitlement to service connection for a back condition and entitlement to service connection for a bilateral knee condition had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters were referred to the AOJ for appropriate action.  While a September 2011 memorandum from the AMC reflects that a request to reopen a claim for service connection for a back condition and a claim for service connection for a bilateral knee condition had been received, there is no indication that these matters have been addressed.  Thus, as the matters of entitlement to service connection for a back condition and a bilateral knee condition have been raised by the record but have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for peripheral neuropathy of both legs, to include as due to Agent Orange exposure must be remanded for further development.  

Per the December 2011 remand instructions, the Board in part, instructed the RO, via the AMC, to provide an additional VA etiological opinion.  The remand instructions related to the VA examination provided that the VA examiner should specifically consider and address the lay reports of the Veteran and his spouse as to onset of symptoms of peripheral neuropathy, including the Veteran's assertion that his neuropathy has been present since service and his wife's assertion that she has been aware of the Veteran's feet/leg problems for nearly 30 years.  The remand instructions also specified that the examiner should discuss the lay statements as to onset in light of the medical evidence.  

In a February 2012 VA medical opinion, the examiner noted the VA claims file was reviewed and specifically noted that lay statements and articles placed in the claims file were reviewed.  However, in addressing the evidence of record, the examiner discussed only the service treatment reports, the post service medical evidence of record, the articles of record and the Veteran's applications for service connection of record, without specific discussion of the lay statements.  

In her medical opinions, the examiner found that it was less likely than not that the Veteran's current lower extremity peripheral neuropathy had its onset during active service, was chronic and continuous since his active service, or was related to exposure to herbicides.  The rationale for aspect of the opinion each included a discussion of the Veteran's service treatment reports, his VA formal claims for service connection, the post service medical evidence and the articles submitted by the Veteran, but without specific discussion of the lay statements.  There is no indication in the examination report that the examiner considered or addressed lay reports of the Veteran or his spouse as to onset of symptoms of peripheral neuropathy, specifically including the Veteran's assertion that his neuropathy has been present since service and his wife's assertion that she has been aware of the Veteran's feet/leg problems for nearly 30 years, in forming her opinions and conclusions.  The Board notes that the Veteran's representative, in June 2012 argument, points out that the most recent VA examination report offers no meaningful discussion of the Veteran's assertions that relevant symptomatology began in service.

Based on the foregoing, the Board finds that the February 2012 VA etiology opinion is incomplete as the examiner failed to specifically consider and address the lay reports of the Veteran and his spouse as to onset of symptoms of peripheral neuropathy, including the Veteran's assertion that his neuropathy has been present since service and his wife's assertion that she has been aware of the Veteran's feet/leg problems for nearly 30 years, in providing her opinion as instructed in the December 2011 remand.  Therefore, this case must be remanded for an addendum opinion to address the specific instructions laid out by the Board.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's June 2011 remand instructions, and specifically for the VA examiner to address the exact questions set forth in the remand instructions, as posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to the examiner that provided the February 2012 VA etiology opinion, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examination report.  

The examiner should consider and address the lay reports of the Veteran and his spouse as to onset of symptoms of peripheral neuropathy, including the Veteran's assertion that his neuropathy has been present since service and his wife's assertion that she has been aware of the Veteran's feet/leg problems for nearly 30 years.  

The examiner should discuss the lay statements as to onset in light of the medical evidence and determine whether this evidence changes her opinion on the following questions:  

(a).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which had its onset during his active service?

(b).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which has been chronic and continuous since his active service?

(c).  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disorder of the lower extremities, claimed as peripheral neuropathy, which is related to his active service, or any incident thereof, to include exposure to herbicides? 

The examiner should set forth all findings, including a discussion of the lay statements noted above as to onset in light of the medical evidence along, with a complete rationale for any conclusions reached, in a printed (typewritten) report.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After ensuring that the development is complete, the AMC/RO should re-adjudicate the claim.  If the befits sought is not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


